Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Claims 1-2, 6-8, 10-11, 17, 20-23, 25-26, 28-30 allowable. The restriction requirement species, as set forth in the Office action mailed on 9/2/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/2/2021 is fully withdrawn.  Claims 12-16, 27, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mark Logan (Reg. No. 75,510) on 8/19/2022.
1. (Currently Amended) A field device, comprising:
a first inductive interface for transmitting and receiving data, including for transmitting a value which is dependent on a measurement variable, and for receiving energy;
a second inductive interface separated from the first inductive interface, wherein the second inductive interface is embodied for receiving energy and for transmitting and receiving the data;
a first coupling body that includes the first inductive interface and the second inductive interface;
a microcontroller; and
a data memory, wherein the data memory includes persistent data that includes calibration data, serial number, a tag, calibration values, and a logbook of the field device,
wherein the microcontroller is configured to:
determine if the field device is connected with a remote station;
determine if the remote station provides energy to the field device via only the first inductive interface;
determine if the remote station provides energy to the field device via the first inductive interface and the second inductive interface;
configure the field device as a  that is fully operated via only the first inductive interface when the remote station provides energy to the field device via only the first inductive interface, and
configure the field device as a that is fully operated via the first inductive interface and the second inductive interface when the remote station provides energy to the field device via the first inductive interface and the second inductive interface.

14. (Currently Amended) The field device according to claim 12,

wherein the first inductive interface is arranged at least in sections on the lateral surface of the first coupling body in a first region,
wherein second inductive interface is arranged at least in sections on the lateral surface of the first coupling body in a second region, and
wherein the first and second regions are arranged in a displaced manner along [[the]] a circumference.

16. (Currently Amended) The field device according to claim 1,
wherein the first coupling body includes a projection for insertion into an opening of [[a]] the remote station, and
wherein the insertion is perpendicular to a longitudinal axis of the field device.

23. ((Currently Amended) The remote station according to claim 17, wherein the remote station is configured such that it is compatible both with a first field device having only a first inductive interface of the first field device and with a second field device having a first inductive interface and a second inductive interface of the second field device.

27. (Currently Amended) The remote station according to claim 17, wherein the second coupling body includes an opening for receiving a projection of [[a]] the field device, and wherein the reception is carried out perpendicular to [[the]] a longitudinal axis of the remote station.

28. (Currently Amended) A measuring system, comprising: a field device, including:
a first inductive interface for transmitting and receiving data, including for transmitting a value which is dependent on a measurement variable, and for receiving energy;
a second inductive interface separated from the first inductive interface, wherein the second inductive interface is embodied for receiving energy and for transmitting and receiving the data;
a first coupling body that includes the first inductive interface and the second inductive interface;
a microcontroller of the field device; and
a data memory, wherein the data memory includes persistent data that includes calibration data, serial number, a tag, calibration values, and a logbook of the field device,
wherein the microcontroller of the field device is configured to:
determine if the field device is connected with a remote station;
determine if the remote station provides energy to the field device via only the first inductive interface;
determine if the remote station provides energy to the field device via the first inductive interface and the second inductive interface;
configure the field device as a that is fully operated via only the first inductive interface when the remote station provides energy to the field device via only the first inductive interface, and
configure the field device as a that is fully operated via the first inductive interface and the second inductive interface when the remote station provides energy to the field device via the first inductive interface and the second inductive interface, and
[[a]] the remote station, including:
a third inductive interface complementary to the first inductive interface of the field device, wherein the third inductive interface is configured to transmit and receive the data, including to receive the value which is dependent on the measurement variable, and to transmit energy;
a fourth inductive interface separated from the third inductive interface and complementary to the second inductive interface of the field device, wherein the fourth inductive interface is configured to transmit energy and to transmit and receive the data;
a second coupling body complementary to the first coupling body of the field device, wherein the second coupling body includes the third inductive interface and the fourth inductive interface; and
a microcontroller of the remote station,
wherein the microcontroller of the remote station is configured to:
enable the third inductive interface and the fourth inductive interface to transmit energy;
determine if the field device is connected to the remote station;
determine if the remote station provides energy to the field device via both the third inductive interface and the fourth inductive interface;
determine if the remote station provides energy to the field device via only the third inductive interface; and
disable the fourth inductive interface when the remote station provides energy to the field device via only the third inductive interface.

29. (Currently Amended) A method for starting up a field device, comprising:
providing the field device, including:
a first inductive interface for transmitting and receiving data, including for transmitting a value which is dependent on a measurement variable, and for receiving energy;
a second inductive interface separated from the first inductive interface, wherein the second inductive interface is embodied for receiving energy and for transmitting and receiving the data;
a first coupling body that includes the first inductive interface and the second inductive interface;
a microcontroller of the field device; and
a data memory, wherein the data memory includes persistent data that includes calibration data, serial number, a tag, calibration values, and a logbook of the field device, 
wherein the microcontroller of the field device is configured to:
determine if the field device is connected with a remote station;
determine if the remote station provides energy to the field device via only the first inductive interface;
determine if the remote station provides energy to the field device via the first inductive interface and the second inductive interface;
configure the field device as a that is fully operated via only the first inductive interface when the remote station provides energy to the field device via only the first inductive interface, and
configure the field device as a that is fully operated via the first inductive interface and the second inductive interface when the remote station provides energy to the field device via the first inductive interface and the second inductive interface;
providing [[a]] the remote station, including:
a third inductive interface complementary to the first inductive interface of the field device, wherein the third inductive interface is configured to transmit and receive the data, including to receive the value which is dependent on the measurement variable, and to transmit energy;
a fourth inductive interface complementary to the second inductive interface of the field device, wherein the fourth inductive interface is configured to transmit energy and to transmit and receive the data;
a second coupling body complementary to the first coupling body of the field device, wherein the second coupling body includes the third inductive interface and the fourth inductive interface;
a microcontroller of the remote station,
wherein the microcontroller of the remote station is configured to:
enable the third inductive interface and the fourth inductive interface to transmit energy;
determine if the field device is connected to the remote station;
determine if the remote station provides energy to the field device via both the third inductive interface and the fourth inductive interface; 
determine if the remote station provides energy to the field device via only the third inductive interface; and disable the fourth inductive interface when the remote station provides energy to the field device via only the third inductive interface; connecting the field device to the remote station; and transmitting energy from the remote station to the field device so that operation of the field device is enabled.

30. (Currently Amended) A method for starting up a field device, comprising: providing the field device, including:
a first inductive interface for transmitting and receiving data, including for transmitting a value which is dependent on a measurement variable, and for receiving energy;
a second inductive interface separated from the first inductive interface, wherein the second inductive interface is embodied for receiving energy and for transmitting and receiving the data;
a first coupling body that includes the first inductive interface and the second inductive interface;
a microcontroller of the field device; and
a data memory, wherein the data memory includes persistent data that includes calibration data, serial number, a tag, calibration values, and a logbook of the field device,
wherein the microcontroller of the field device is configured to:
determine if the field device is connected with a remote station;
determine if the remote station provides energy to the field device via only the first inductive interface;
determine if the remote station provides energy to the field device via the first inductive interface and the second inductive interface;
configure the field device as a that is fully operated via only the first inductive interface when the remote station provides energy to the field device via only the first inductive interface, and 
configure the field device as a that is fully operated via the first inductive interface and the second inductive interface when the remote station provides energy to the field device via the first inductive interface and the second inductive interface;
 providing [[a]] the remote station, including:
a third inductive interface complementary to the first inductive interface of the field device, wherein the third inductive interface is configured to transmit and receive the data, including to receive the value which is dependent on the measurement variable, and to transmit energy;
a fourth inductive interface separate from the third inductive interface and complementary to the second inductive interface of the field device, wherein the fourth inductive interface is configured to transmit energy and to transmit and receive the data;
a second coupling body complementary to the first coupling body of the field device, wherein the second coupling body includes the third inductive interface and the fourth inductive interface; and
a microcontroller of the remote station,
wherein the microcontroller of the remote station is configured to:
enable the third inductive interface and the fourth inductive interface to transmit energy; determine if the field device is connected to the remote station; determine if the remote station provides energy to the field device via both the third inductive interface and the fourth inductive interface; determine if the remote station provides energy to the field device via only the third inductive interface; and disable the fourth inductive interface when the remote station provides energy to the field device via only the third inductive interface; connecting the field device to the remote station; transmitting sufficient energy from the remote station to the field device to carry out a transmission of field device information, including a transmission of field device type, identification, serial number, and/or tag; 
sending the field device information from the field device to the remote station; and transmitting energy from the remote station to the field device as a function of the transmitted field device information. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first locking means for locking , wherein the first locking means includes a bayonet lock, a magnetic lock or a union nut” in claim 6 and “a locking means for locking, wherein the locking means includes a bayonet lock, a magnetic lock or a union nut” in claim 26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
5. 	Claims 1-2, 6-8, 10-17, 20-23, 25-30 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	With regard to Claim 1, Zeine (US20160301259A1) teaches a field device
a first inductive interface (103.1a, Fig. 5C) for transmitting and receiving data (e.g., each receiver includes data communication module, [0040]), including for transmitting a value which is dependent on a measurement variable, and for receiving energy (e.g., 103,1a, Fig. 5c is a power receiver, Fig. 5C);
a second inductive interface (103. 1n, Fig. 5C) separated from the first inductive interface ( e.g., 103.1a, Fig. 5C), wherein the second inductive interface is embodied for receiving energy ( e.g., 103. 1n is a power receiver, Fig. 5C) and for transmitting and receiving the data (e.g., each receiver includes data communication module, [0040]) ;
a first coupling body ( see Fig. 5C. ) that includes the first inductive interface ( e.g., 103.1a, Fig. 5C) and the second inductive interface ( e.g., 103.1n, Fig. 5C);
a microcontroller ( central control unit Fig. 7B); and
wherein the microcontroller is configured to:
determine if the field device is connected with a remote station;
determine if the remote station provides energy to the field device via only the first inductive interface ([0060] CPU determine which antenna is receiving power);
determine if the remote station provides energy to the field device via the first inductive interface and the second inductive interface([0060] CPU determine which antenna is receiving power);
Hardman (US 20020075145 A1 ) teaches a data memory, wherein the data memory includes persistent data, including calibration data, serial number, a tag, calibration values, of the field device.( see [0253] tag identity, the wheel position of the tire tag, the vehicle number, the tag serial number, and calibration coefficients for the sensor that can be used to solve the equation y=mx+b, where m=gain and b=offset value (the calibration data is used to adjust the raw sensor data).[0254] tag memory ).
Riski (US20160147228A1) teaches that data includes logbook (0067)) 
However, the prior art of record fails to teach or suggest configure the field device as a field device that is fully operated via only the first inductive interface when the remote station provides energy to the field device via only the first inductive interface, and configure the field device as a field device that fully operated via the first inductive interface and the second inductive interface when the remote station provides energy to the field device via the first inductive interface and the second inductive interface in combination with other limitations of the claim.
	With regard to claim 17, Krist (US 20180172729 A1) teaches a remote station, comprising:
a third inductive interface ( 117, Fig. 2) complementary to a first inductive interface  ( 118, Fig. 2) of a field device, wherein the third inductive interface is configured to transmit and receive data ([0085] data and power for 117), including to receive a value which is dependent on a measurement variable ( measurement value for 117, [0085]), and to transmit energy;
a fourth inductive interface ( 114, Fig. 2) separated from the third inductive interface ( e.g., 117, Fig. 2) and complementary to a second inductive interface ( 113, Fig. 2)), wherein the fourth inductive interface is configured to transmit energy and to transmit and receive the data ( see [0085] 118 transmit power and data);
a second coupling body (e.g., body of 115, Fig. 2) complementary to a first coupling body of the field device (body of 105, Fig. 2), wherein the second coupling body includes the third inductive interface  ( e.g., 117, Fig. 2) and the fourth inductive interface  ( 118, Fig. 2)and
a microcontroller (microcontroller of 115, Fig. 2[0072]),
wherein the microcontroller is configured to:
enable the third inductive interface and the fourth inductive interface to transmit energy ( 117 and 114 both transmit power, Fig. 2); determine if the field device is connected to the remote station ( see Fig. 2)
	Zeine (US20160301259A1) teaches about a field device with two inductive interface( interface ( 103.1a, 103. 1n  Fig. 5C)
	Partovi (US20130285604A1) teaches determine if the remote station provides energy to the field device via both the third inductive interface and the fourth inductive interface ( the charger detect the power drawn from it, [0088]); determine if the remote station provides energy to the field device via only the third inductive interface ( the charger detect the device drawn power from it[0088])
	However, the prior art of record fails to teach disable the fourth inductive interface when the remote station provides energy to the field device via only the third inductive interface in combination with other limitation of the claim.
	With regard to claims 28, 29 and 30, the prior art of record fails to teach or suggest configure the field device as a field device that is fully operated via only the first inductive interface when the remote station provides energy to the field device via only the first inductive interface, and configure the field device as a field device that fully operated via the first inductive interface and the second inductive interface when the remote station provides energy to the field device via the first inductive interface and the second inductive interface and disable the fourth inductive interface when the remote station provides energy to the field device via only the third inductive interface in combination with other limitation of the claim.
	Regarding to Claims 2, 6-8, 11-16, 20-23, 25-27, they depend on claims 1 or 17 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              Hasse (US 20150155892 A1)   teaches about a field device coupled with a remote station.                                                                                                                                                                         	    Vick (US20150364943A1) teaches about two power and data interface, one connected to the source, the other connected to the load
 Miller (US20140042969A1) teaches about charger with multiple power source
Rao (US 20120309397 A1) teaches, if first wireless interface 102 uses more power than second wireless interface 104, control logic 106 may be configured to use second wireless interface 104 when available and, in some embodiments, switch off the power to first wireless interface 102 while communicating using second wireless interface 104. 
Abu Qahouq (US 20150371771 A1) teaches that Switch array 604 may be used to connect and disconnect various portions of the transmitter coil 302 to tune the power and frequency transmissions
Raab (US20140302782A1) teaches about a wireless charging system with data and power interface.
Yeh (US20140070620A1) teaches about multiple bidirectional wireless power transfer devices in series and/or in parallel.
Yeh (US 20150084431 A1) teaches about the two electronic devices are respectively positioned against the two surfaces of the double-sided bidirectional wireless power device according to the present inventio
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836